Case 19-34054-sgj11 Doc 1566 Filed 12/14/20           Entered 12/14/20 11:34:29     Page 1 of 3




K&L GATES LLP
Artoush Varshosaz (TX Bar No. 24066234)
1717 Main Street, Suite 2800
Dallas, TX 75201
Tel: (214) 939-5659
artoush.varshosaz@klgates.com

Stephen G. Topetzes (pro hac vice)
1601 K Street, NW
Washington, DC 20006-1600
Tel: (202) 778-9328
stephen.topetzes@klgates.com

James A. Wright III (pro hac vice)
1 Lincoln Street
Boston, MA 02110
Tel: (617) 261-3193
james.wright@klgates.com

Counsel for Highland Capital Management Fund Advisors, L.P.,
NexPoint Advisors, L.P., Highland Income Fund, NexPoint
Strategic Opportunities Fund, and NexPoint Capital, Inc.


                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

                                                  )
In re:                                            )        Chapter 11
                                                  )
HIGHLAND CAPITAL MANAGEMENT, L.P.,                )        Case No. 19-34054 (SGJ11)
                                                  )
         Debtor.                                  )        (Jointly Administered)
                                                  )
                                                  )


                                NOTICE OF DEPOSITION

         PLEASE TAKE NOTICE that, pursuant to Rule 30 of the Federal Rules of Civil

Procedure, made applicable to this proceeding by Rule 7030 of the Federal Rules of Bankruptcy

Procedure, Highland Capital Management Fund Advisors, L.P. and NexPoint Advisors, L.P.,




 308395640
Case 19-34054-sgj11 Doc 1566 Filed 12/14/20          Entered 12/14/20 11:34:29      Page 2 of 3




Highland Income Fund, NexPoint Strategic Opportunities Fund, and NexPoint Capital, Inc.

(collectively, the “Funds and Advisors”), by and through their undersigned counsel, hereby

give notice that they will take the oral deposition of Mr. James P. Seery, Jr., Chief Executive

Officer and Chief Restructuring Officer of debtor Highland Capital Management, L.P. (the

“Debtor”), in connection with their Motion for Order Imposing Temporary Restrictions on

Debtor’s Ability, as Portfolio Manager, to Initiate Sales by Non-Debtor CLO Vehicles [Docket

No. 1522]. The deposition will be conducted virtually through Zoom commencing on

Monday, December 14, 2020 at 9:30 a.m. (Central Time).

       PLEASE TAKE FURTHER NOTICE that the deposition of Mr. Seery will be taken

before a Notary Public or other person authorized to administer oaths pursuant to Federal Rule

28(a), applicable pursuant to Bankruptcy Rule 7028. The testimony at the deposition may be

recorded by videographic and/or stenographic means. You are invited to participate to the extent

permitted by the Federal Rules and the Bankruptcy Rules.

        NOTICE IS FURTHER GIVEN that the deposition shall be conducted utilizing Zoom,

 a secure web-based platform to provide remote access for those parties attending the

 deposition or wishing to participate in the deposition via the internet and/or telephone. Any

 party who wishes to participate must contact John A. Morris, Pachulski Stang Ziehl & Jones

 LLP, at jmorris@pszjlaw.com at least 24 hours in advance of the deposition for information

 regarding remote participation.

                     [The remainder of this page is intentionally left blank]




 308395640
Case 19-34054-sgj11 Doc 1566 Filed 12/14/20          Entered 12/14/20 11:34:29       Page 3 of 3




Dated: December 14, 2020

                                            K&L GATES LLP


                                            /s/ Artoush Varshosaz
                                            Artoush Varshosaz (TX Bar No. 24066234)
                                            1717 Main Street, Suite 2800
                                            Dallas, TX 75201
                                            Tel: (214) 939-5659
                                            artoush.varshosaz@klgates.com

                                            Stephen G. Topetzes (pro hac vice)
                                            1601 K Street, NW
                                            Washington, DC 20006-1600
                                            Tel: (202) 778-9328
                                            stephen.topetzes@klgates.com

                                            James A. Wright III (pro hac vice)
                                            1 Lincoln Street
                                            Boston, MA 02110
                                            Tel: (617) 261-3193
                                            james.wright@klgates.com

                                            Counsel for Highland Capital Management Fund
                                            Advisors, L.P., NexPoint Advisors, L.P., Highland
                                            Income Fund, NexPoint Strategic Opportunities
                                            Fund, and NexPoint Capital, Inc.


                                CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that, on December 14, 2020, a true and correct copy of
the foregoing document was served via the Court’s CM/ECF system and direct email on counsel
for the Debtor and via the Court’s CM/ECF system on all other parties requesting or consenting to
such service in this case.


                                                    /s/ Artoush Varshosaz
                                                    Artoush Varshosaz




 308395640
